DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2022 was filed after the mailing date of the non-final Office action on 24 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a controller for moving X-ray detectors claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a controller for closing X-ray shielding doors claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an analysis unit for excluding detection signals from X-ray detectors among the plurality of X-ray detectors claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
2. (Proposed Amendments): A fluorescent X-ray analysis apparatus comprising: 
an X-ray irradiation unit for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit for detecting fluorescent X-rays emitted from the sample,  
wherein the X-ray irradiation unit comprises an X-ray source for emitting continuous X- rays, and a multi-wavelength mirror to which the continuous X-rays emitted from the X-ray source are incident, 
wherein the X-ray irradiation unit is configured to focus on a specific measurement target element selected as a measurement target from the plurality of elements contained in the sample and an adjacent element, from the plurality of elements contained in the sample, having an energy absorption edge value larger than an energy absorption edge value of the specific measurement target element, and irradiate the sample with X-rays having energy values, which are larger than the energy absorption edge value of the specific measurement target element and are equal to or less than the energy absorption edge value of the adjacent element, and 
wherein with respect to a measurement target element for which there is no adjacent element having a larger energy absorption edge value among a plurality of other measurement target elements selected as measurement targets from the plurality of elements contained in the sample, the X-ray irradiation unit is configured so that the sample is also irradiated with X-rays having an energy value larger than [[the]] an energy absorption edge value (a lack of an antecedent basis) of the measurement target element.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
3. (Proposed Amendments): The fluorescent X-ray analysis apparatus according to claim 2, wherein solder containing elements of Ag and Sn is used as a sample, each of the solder containing elements of Ag and Sn (a previously recited limitation) is selected as a measurement target element and measured, and the X-ray irradiation unit is configured to irradiate the sample with X-rays having energy values, which are larger than an energy absorption edge value of Ag selected as the measurement target element, and are equal to or less than an energy absorption edge value of Sn. which is an adjacent element having an energy absorption edge value larger than the energy absorption edge value of the Ag, and X-rays having energy values, which are larger than the energy absorption edge value of Sn selected as the measurement target element.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
5. (Proposed Amendments): The fluorescent X-ray analysis apparatus according to claim 4, wherein the multi-wavelength mirror comprises a multilayer formed by laminating plural kinds of thin films, the multilayer is configured to diffract only X-rays having desired energy values by adjusting film thicknesses, [[film]] a film quality, and a number of laminated layers of the plural kinds of thin films (a previously recited limitation), and the multi-wavelength mirror is configured to diffract plural types of X-rays having different energy magnitudes by laminating the plural kinds of multilayers, which are different in film thicknesses, a film quality, and the number of laminated layers of the plural kinds of thin films (a previously recited limitation) in a depth direction.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
6. (Proposed Amendments): The fluorescent X-ray analysis apparatus according to claim 2, further comprising a controller, 
wherein the X-ray detection unit comprises a plurality of X-ray detectors, the plurality of X-ray detectors are arranged around an X-ray irradiation site of the sample to be irradiated with X-rays from the X-ray irradiation unit in such a posture as to take the fluorescent X-rays emitted from the sample, the plurality of X-ray detectors (a previously recited limitation) are freely movable independently of one another, and 
wherein the controller for moving X-ray detectors among the plurality of X-ray detectors having detected X-rays diffracted from the sample to positions where the diffracted X-rays are not incident thereto.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
8. (Proposed Amendments): The fluorescent X-ray analysis apparatus according to claim 2, further comprising an analysis unit, 
wherein the X-ray detection unit comprises a plurality of X-ray detectors, the plurality of X-ray detectors are arranged around an X-ray irradiation site of the sample to be irradiated with X-rays from the X-ray irradiation unit in such a posture as to take the fluorescent X-rays emitted from the sample, and 
wherein the analysis unit for excluding detection signals from X-ray detectors among the plurality of X-ray detectors having detected X-rays diffracted from the sample, and performing a fluorescent X-ray analysis based on detection signals from the other X-ray detectors among the plurality of X-ray detectors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a limitation “X-rays having energy values, which are larger than the energy absorption edge value of Sn selected as the measurement target element” in lines 7-9, which renders the claim indefinite, since the limitation contradicts with a limitation “the X-ray irradiation unit is configured to irradiate the sample with X-rays having energy values, which are larger than an energy absorption edge value of Ag selected as the measurement target element” in lines 3-5.  It is unclear which solder containing element, Ag and Sn, is selected as a measurement target element.
Claim 5 recites a limitation “the plural kinds of multilayers” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 5 previously recites a limitation “plural kinds of thin films” in lines 2-3.
Claim 7 recites a passive limitation “X-ray shielding doors” in line 10, which renders the claim indefinite.  It is unclear whether the passive limitation refers to a limitation “X-ray shielding doors” recited in lines 3-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grodzins et al. (U. S. Patent No. 7,634,052 B2).
With respect to claim 1, Grodzins et al. disclosed a fluorescent X-ray analysis apparatus that comprises: 
an X-ray irradiation unit for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit (124) for detecting fluorescent X-rays emitted from the sample, 
wherein the X-ray irradiation unit comprises an X-ray source (100) for emitting continuous X- rays, and a multi-wavelength mirror (90) to which the continuous X-rays emitted from the X-ray source are incident (column 5, line 43 - column 6, line 7), and 
wherein the X-ray irradiation unit is configured to focus on a measurement target element selected as a measurement target from the plurality of elements contained in the sample and an adjacent element, from the plurality of elements contained in the sample, having an energy absorption edge value larger than an energy absorption edge value of the measurement target element, and irradiate the sample with X-rays having energy values (27.5 keV), which are larger than the energy absorption edge value of the measurement target element and are equal to or less than the energy absorption edge value of the adjacent element (column 4, line 60 - column 6, line 7).
Note: Since the wherein clause does not identify a measurement target element and an adjacent element, the wherein clause simply sets forth a limitation that the X-ray irradiation unit is configured to focus on a measurement target element and to irradiate the sample with X-rays having energy values.  

With respect to claim 2, Grodzins et al. disclosed a fluorescent X-ray analysis apparatus that comprises: 
an X-ray irradiation unit for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit (124) for detecting fluorescent X-rays emitted from the sample,  
wherein the X-ray irradiation unit comprises an X-ray source (100) for emitting continuous X- rays, and a multi-wavelength mirror (90) to which the continuous X-rays emitted from the X-ray source are incident (column 5, line 43 - column 6, line 7), 
wherein the X-ray irradiation unit is configured to focus on a specific measurement target element selected as a measurement target from the plurality of elements contained in the sample and an adjacent element, from the plurality of elements contained in the sample, having an energy absorption edge value larger than an energy absorption edge value of the specific measurement target element, and irradiate the sample with X-rays having energy values (27.5 keV), which are larger than the energy absorption edge value of the specific measurement target element and are equal to or less than the energy absorption edge value of the adjacent element, and 
wherein with respect to a measurement target element for which there is no adjacent element having a larger energy absorption edge value among a plurality of other measurement target elements selected as measurement targets from the plurality of elements contained in the sample, the X-ray irradiation unit is configured so that the sample is also irradiated with X-rays having an energy value larger than the energy absorption edge value of the measurement target element.
Note: Since the wherein clause does not identify a measurement target element and an adjacent element, the wherein clause simply sets forth a limitation that the X-ray irradiation unit is configured to focus on a measurement target element and to irradiate the sample with X-rays having energy values.
With respect to claim 3, Grodzins et al. disclosed the fluorescent X-ray analysis apparatus according to claim 2, wherein solder containing elements of Ag and Sn is used as a sample, each of the elements of Ag and Sn is selected as a measurement target element and measured, and the X-ray irradiation unit is configured to irradiate the sample with X-rays having energy values (27.5 keV), which are larger than an energy absorption edge value (25.5 keV) of Ag selected as the measurement target element, and are equal to or less than an energy absorption edge value (29.2 keV) of Sn. which is an adjacent element having an energy absorption edge value larger than the energy absorption edge value of the Ag, and X-rays having energy values (50 keV from an Au anode 305), which are larger than the energy absorption edge value of Sn selected as the measurement target element (column 4, line 60 - column 6, line 7).
With respect to claim 4, Grodzins et al. disclosed the fluorescent X-ray analysis apparatus according to claim 2, wherein the multi-wavelength mirror extracts plural types of X-rays having different energy magnitudes (column 6, lines 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grodzins et al. (U. S. Patent No. 7,634,052 B2) as applied to claim 4 above, and further in view of Chen et al. (U. S. Patent No. 10,256,002 B2).
With respect to claim 5, Grodzins et al. disclosed the fluorescent X-ray analysis apparatus according to claim 4.  However, Grodzins et al. did not disclose that the multi-wavelength mirror comprises a multilayer formed by laminating plural kinds of thin films, the multilayer is configured to diffract only X-rays having desired energy values by adjusting film thicknesses, a film quality, and a number of laminated layers of the plural kinds of thin films, and the multi-wavelength mirror is configured to diffract plural types of X-rays having different energy magnitudes by laminating the plural kinds of multilayers, which are different in film thicknesses, a film quality, and the number of laminated layers of the plural kinds of thin films in a depth direction.
Chen et al. disclosed a fluorescent X-ray analysis apparatus that comprises:
an X-ray irradiation unit for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit (124) for detecting fluorescent X-rays emitted from the sample,  
wherein the X-ray irradiation unit comprises an X-ray source (an X-ray tube) for emitting continuous X-rays, and a multi-wavelength mirror (multilayer optics) (24) to which the continuous X-rays emitted from the X-ray source are incident (column 5, line 64 - column 6, line 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a multi-wavelength mirror comprising a multilayer formed by laminating plural kinds of thin films, the multilayer is configured to diffract only X-rays having desired energy values by adjusting film thicknesses, a film quality, and a number of laminated layers of the plural kinds of thin films, since a person would be motivated to provide a focused monochromatic X-ray beam by using equivalent X-ray focusing monochromators.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments filed 19 October 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 1 have been fully considered.  The objection of claim 1 has been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claims 4 and 5 have been fully considered.  The objection of claims 4 and 5 has been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claims 1-4, 6, and 8 have been fully considered.  The rejection of claims 1-4, 6, and 8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 19 October 2022 with respect to claims 2 and 3 have been fully considered.  The rejection of claims 2 and 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (U. S. Patent No. 10,256,002 B2) disclosed a support structure and a highly-aligned monochromatic X-ray optics for X-ray analysis engines and analyzers.
Chen (U. S. Patent No. 9,449,780 B2) disclosed an X-ray analyzer having multiple excitation energy bands produced using X-ray tubes having multi-material anodes and monochromatic optics.
Yellepeddi et al. (U. S. Patent No. 9,031,187 B2) disclosed a method and an apparatus for performing an X-ray analysis of a sample.
Chen (U. S. Patent No. 7,738,629 B2) disclosed an X-ray focusing optic having multiple layers with respective crystal orientations.
Hubbard-Nelson et al. (U. S. Patent No. 7,440,541 B2) disclosed a dual-source XRF system.
O’Hara (U. S. Patent No. 7,412,030 B1) disclosed an apparatus employing a conically-parallel beam of X-rays.
Hardman et al. (U. S. Patent No. 7,286,633 B1) disclosed a fuel analysis system.
Chen (U. S. Patent No. 7,035,374 B2) disclosed an optical device for directing X-rays having a plurality of optical crystals.
LeVert et al. (U. S. Patent No. 6,353,656 B1) disclosed a radio-isotope-based X-ray residual-stress analysis apparatus.
Chen (U. S. Patent No. 6,317,483 B1) disclosed a doubly-curved optical device with graded atomic planes.
Chen (U. S. Patent No. 6,285,506 B1) disclosed a curved optical device and a method of fabrication.
Ruud et al. (U. S. Patent No. 5,414,747 A) disclosed a method and an apparatus for an in-process analysis of polycrystalline films and coatings by an X-ray diffraction.
Ruud (U. S. Patent No. 5,148,458 A) disclosed a method and an apparatus for a simultaneous phase composition and residual-stress measurement by an X-ray diffraction.
Korhonen et al. (U. S. Patent No. 5,125,016 A) disclosed a procedure and a measuring apparatus based on an X-ray diffraction for measuring stresses.
Ruud (U. S. Patent No. 4,686,631 A) disclosed a method for determining internal stresses in polycrystalline solids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884